Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-3, 5-21 have been examined.  Claims 1, 20 have been amended. Claim 4 has been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier (US 20150193580 hereinafter Mosier) in view of Laughlin et al. (US. 20090019552 hereinafter Laughlin) and further in view of Flam (US. 20080027760) and further in view of Pourfallah et al. (US. 20130030828A1).  

With respect to claim 1, Mosier teaches an electronic healthcare system comprising:
one or more communication interfaces configured to communicate with electronic devices associated with medical testing services, medical practices, health insurance providers and patients (‘580; Para 0014);
a memory configured to store medical test cost information for the medical testing services (‘580;Para 0011, Para 0018);
one or more processors (580; Abstract‘) configured to 
1) receive, via the one or more communication interfaces, an HL7 ORM message from a first electronic device associated with a first medical practice, the HL7 ORM message comprising a first configuration of data segments and fields (‘580; Para 0012:: Order processing system 114 is configured to allow a user to enter an order for a medical service from within a patient's electronic medical record. In one exemplary embodiment, the patient's electronic medical record can include one or more user-selectable controls that allow a user to select an order entry screen for one or more medical services, such as by selecting a type of service, a type of test, or other suitable selections. In this exemplary embodiment, the user can select a control and can be presented with one or more lists of available services and tests. Order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.) as by generating a Health Level 7 (HL7) ORM standard format message available from Health Level 7 International http://www.hl7.org/), can receive an acknowledgement message in response to the order (such as by receiving an HL7 ACK message) can receive the results for the selected test or service, can store the results or an address of the results in a predetermined location, and can perform other suitable functions. In one exemplary embodiment, order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.) 
2) parse the HL7 ORM message for patient information and medical test information associated with at least one order for a medical test for a patient to be fulfilled by a first medical testing service (‘580; Para 0012: order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.). 
Mosier does not, but Laughlin teaches 
3) receive an HL7 ADT message from the first electronic device, (‘552; Para 0075: the device will send an HL7 version 2.x ADT message(s) to the EHR, PMS, or HIS. The EHR, PMS, or HIS may then store the demographic information in the master patient index.), the HL7 ADT message comprising a second configuration of data segments and fields (‘552; Para 0067: interface that allows for easy entry of data fields captured by the device and forwarded on to the EHR, PMS, or HIS system.);
4) parse the HL7 ADT message for the patient information, patient contact information and patient insurance information (‘552; Para 0168; Para 0172: The interface 900 of an embodiment includes an output handler 904 that provides outputs in X12 (270, 837, and other EDI), HL7 (2.x), XML based, delimited/parse method, ODBC, customized API, and customizable reporting capability). 

The combined art does not, but Flam teaches
5) based upon the patient information and the patient insurance information, generate an xl2-270 message to request patient insurance benefit information, the x12-270 comprising a third configuration of data segments and fields (‘760; Para 0032: system 100 exchanges ANSI X12 270/271 (eligibility and benefits) data with other clearinghouses and with payers (insurance companies, federal and state health plans etc.). In an exemplary embodiment, the X12 270 requests for eligibility that the system 100 makes are via an HTML interface that is available on the Internet. Fig. 5 illustrating interface) 
6) send to a second electronic device, via the one or more communication interfaces, the xl2-270 message (‘760; Para 0033: the system 100 has an HTML interface for 270 requests that includes user specific fields requiring completion such that a properly formatted eligibility request can be made to the receiver.), 
7) receive, via the one or more communication interfaces, from the second electronic device, an xl2-271 message, the x 12-271 comprising a fourth configuration of data segments and fields, (‘760; Para 0033: When the receiver (e.g., a payer or another clearinghouse) electronically receives the 270 request, it responds with a 271 response to the system 100. In an exemplary embodiment, the system 100 renders the 271 response to an HTML format and displays payer eligibility and benefit information on behalf of the user. The fields required to complete the HTML eligibility request form require several details. Each request must be member specific, meaning that eligibility requests must have member ID information, such as a payer assigned member ID character string (letters and numbers) and sometimes member date of birth information.), 
8) parse the xl2-271 message for the patient insurance benefit information including one or more of co-pay information, current remaining deductible, total deductible and percentage covered information (‘760; Para 0030: An ANSI 271 transaction set can be used to communicate information about or changes to eligibility, coverage or benefits from information sources (e.g., insurers, sponsors, payors) to information receivers (e.g., physicians, hospitals, repair facilities, third party administrators, governmental agencies). This information includes but is not limited to benefit status, explanation of benefits, coverages, dependent coverage level, effective dates, amounts for co-insurance, co-pays, deductibles, exclusions and limitations.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to include system with automated healthcare services evaluation of Mosier/Laughlin the generation of x12-270/271 messages taught by Flam since the claimed invention is merely a combination of the old elements, and in the combination each element merely would have performed the same function as it did 

Pourfallah teaches
9) based upon the patient insurance information, the order for the medical test and the first medical testing service, determine a cost of the medical test (‘828; Abstract: by disclosure, Pourfallah describes obtaining a cost estimate of the healthcare service for the healthcare provider; verifying the healthcare payment information related to healthcare service performed at the healthcare provider) 
10) based upon the cost of the medical test and the patient insurance benefit information, determine a portion of the cost owed by the patient (‘828; Para 0041: Pourfallah describes upon the user receiving medical service at a healthcare provider, the patient will receive a medical bill insurance amount (i.e. benefits) and patient’s co-pay amount (i.e. portion of amount required to pay from the patient) as illustrated in Para 0044:)
11) based upon the patient contact information and while the patient is at the first medical practice, generate and send, via one of the communication interfaces to a third electronic device accessible by the patient, a cost notification message with a link wherein a selection of the link causes information about the medical test and the determination of the portion of the cost owed by the patient to be output to the third electronic device, wherein the third electronic device is a mobile device, and wherein the selection of the link causes information parsed from the HL7 ORM message and the x12-271 message to be displayed in a display of the mobile device, and further causes 828; Para 0041: patient receives an electronic bill at his mobile device via email, text message and through mobile wallet that recommend an account for the payment at the patient’s location at the healthcare provider as illustrated in Para 0039. Figs. 1A, B, and C further illustrate displaying the cost, co-pay information on mobile device linked to the bill generated from healthcare provider interface, Para 0080: the user 302 may submit a request 305 for registration with the H-INC, e.g., via an email, a text message, a telephonic phone call to customer service, and/or the like. The H-INC may then provide a H-INC mobile component 306 to the user. For example, the H-INC may provide an indication, a link, etc. for downloading a mobile payment application to the user's mobile device, via which the user may register one or more multi-purpose accounts with the H-INC and ; Para 0087: the healthcare provider 310 may send the remaining balance of the medical bill to the H-INC for user payment processing. In another implementation, the user 302 may received a medical bill, e.g., at a mobile device, etc., in real-time at checkout, and enter the amount due 314 into his mobile device for H-INC. process healthcare claims and payments in real-time.)
12) send, via one or more of the communication interfaces, to a fourth electronic device associated with the first medical testing service, an order message including information about the order of the medical test (‘828; Para 0167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filng date of claim invention to include system with automated healthcare services evaluation of Mosier/Laughlin/ the generation of x12-270/271 messages taught 

With respect to claim 2, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the cost notification message is sent prior to the order of the medical test being fulfilled by the first medical testing service (‘580; Para 0018).  

With respect to claim 3, the combined art teaches the electronic healthcare system of claim 1, Flam discloses wherein the xl2-270 message is generated and the portion of the cost to the patient of the medical test is determined in response to receiving the HL7 ORM message. 


With respect to claim 5, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the cost notification message is sent within five minutes of receiving the HL7 ORM message. (‘580; Para 0018).   

With respect to claim 6, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the cost notification message is sent within fifteen minutes of receiving the HL7 ORM message(‘580; Para 0018).  . 

With respect to claim 7, the combined art teaches the electronic healthcare system of claim 1 Mosier discloses wherein the one or more processors are further (‘580; Para 0018). 

With respect to claim 8, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the one or more processors are further configured to receive, via the one or more communication interfaces and prior to receiving the order of the medical test, a message requesting the cost of the medical test and the portion of the medical test owed by the patient (‘580; Para 0018). 

With respect to claim 9, the combined art teaches the electronic healthcare system of claim 8, Mosier discloses sending the cost of the medical test and the portion of the medical test owed by the patient to a fifth electronic device accessible by a doctor or the third electronic device associated with the patient (‘580; Para 0015). 

With respect to claim 10, the combined art teaches the electronic healthcare system of claim 1, Laulghlin discloses wherein the one or more processors are further configured to cause a payment interface to be output to the third electronic device wherein the payment interface is configured to receive information which allows the portion of the cost of the medical test to be paid to the first medical testing service (‘580; Para 0021). 

With respect to claim 11, the combined art teaches the electronic healthcare system of claim 1, Laughlin discloses wherein the medical test cost information, for each of the medical testing services includes, a) negotiated reimbursement rates and/or historical pay information for different insurance providers for a plurality of different (‘552; Para 0044). 

With respect to claim 12, the combined art teaches the electronic healthcare system of claim 11, Laughlin discloses wherein the processor is further configured to receive insurance provider information and based upon the insurance provider information and the medical test, determine a first negotiated reimbursement rate and/or first historical pay information for the medical test and determine the cost of the medical test based upon the first negotiated reimbursement rate and/or the first historical pay information. (‘552; Para 0044).  

With respect to claim 13, the combined art teaches the electronic healthcare system of claim 11, Mosier discloses wherein the processor is further configured to determine, based upon a first non-insurance rate and medical test, the cost of the medical test (‘580; Para 0018). 

With respect to claim 14, the combined art teaches the electronic healthcare system of claim 11, Mosier discloses wherein the processor is further configured to receive, via the one or more communication interfaces, the medical test cost information from each of the medical testing services (‘580; Para 0018). 

With respect to claim 15, the combined art teaches the electronic healthcare system of claim 1, Laughlin discloses wherein the patient contact information includes one of an e-mail address or a phone number (‘552; Para 0308). 

With respect to claim 16, the combined art teaches the electronic healthcare system of claim 15, Laughlin discloses wherein the one or more processors are configured to send the cost notification message as an e-mail message to the e-mail address or as a text message to the phone number (‘552; Para 0308). 

With respect to claim 17, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses medical test is one of a laboratory test or a medical imaging test (‘580; Para 0028). 

With respect to claim 18, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the HL7 ORM message includes orders for a plurality of medical tests and wherein the one or more processors is further configured to determine costs for each of the plurality of medical tests (‘580; Para 0012). 

With respect to claim 19, the combined art teaches the electronic healthcare system of claim 1, Mosier discloses wherein the HL7 ORM message includes patient insurance information and patient contact information (‘580; Para 0018).   

With respect to claim 20, Mosier teaches a method in an electronic healthcare system comprising: 

1) receiving, via one or more communication interfaces, an HL7 ORM message from a first electronic device associated with a first medical practice (‘580; Para 0012:: Order processing system 114 is configured to allow a user to enter an order for a medical service from within a patient's electronic medical record. order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.) as by generating a Health Level 7 (HL7) ORM standard format message available from Health Level 7 International http://www.hl7.org/), can receive an acknowledgement message in response to the order (such as by receiving an HL7 ACK message) can receive the results for the selected test or service, can store the results or an address of the results in a predetermined location, and can perform other suitable functions. In one exemplary embodiment, order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.), 
2) parsing, in one or more processors, the HL7 ORM message for patient information and medical test information associated with at least one order for a medical test for a patient to be fulfilled by a first medical testing service (‘580; Para 0012: order processing system 114 can communicate with other systems and services using HL7 standard format messaging, using proprietary messaging or in other suitable manners.). 
Mosier does not, but Laughlin teaches 
3) receive an HL7 ADT message from the first electronic device (‘552; Para 0075: the device will send an HL7 version 2.x ADT message(s) to the EHR, PMS, or HIS. The EHR, PMS, or HIS may then store the demographic information in the master patient index.), 
4) parsing the HL7 ADT message for the patient information, patient contact information and patient insurance information (‘552; Para 0168). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filng date of claim invention to include system with automated healthcare 

The combined art does not, but Flam teaches
5) in response to receiving the HL7 ORM message and based upon the patient information and the patient insurance information, generating an xl2-270 message to request patient insurance benefit information (‘760; Para 0032: system 100 exchanges ANSI X12 270/271 (eligibility and benefits) data with other clearinghouses and with payers (insurance companies, federal and state health plans etc.). In an exemplary embodiment, the X12 270 requests for eligibility that the system 100 makes are via an HTML interface that is available on the Internet. Fig. 5 illustrating interface), 
6) sending to a second electronic device, via the one or more communication interfaces, the xl2-270 message (‘760; Para 0033: the system 100 has an HTML interface for 270 requests that includes user specific fields requiring completion such that a properly formatted eligibility request can be made to the receiver.),, 
7) receiving, via the one or more communication interfaces, from the second electronic device, an xl2-271 message (‘760; Para 0033: When the receiver (e.g., a payer or another clearinghouse) electronically receives the 270 request, it responds with a 271 response to the system 100. In an exemplary embodiment, the system 100 renders the 271 response to an HTML format and displays payer eligibility and benefit information on behalf of the user. The fields required to complete the HTML eligibility request form require several details. Each request must be member specific, meaning that eligibility requests must have member ID information, such as a payer assigned member ID character string (letters and numbers) and sometimes member date of birth information.), 
8) parsing the xl2-271 message for the patient insurance benefit information including one or more of co-pay information, current remaining deductible, total deductible and percentage covered information (‘760; Para 0030: An ANSI 271 transaction set can be used to communicate information about or changes to eligibility, coverage or benefits from information sources (e.g., insurers, sponsors, payors) to information receivers (e.g., physicians, hospitals, repair facilities, third party administrators, governmental agencies). This information includes but is not limited to benefit status, explanation of benefits, coverages, dependent coverage level, effective dates, amounts for co-insurance, co-pays, deductibles, exclusions and limitations.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filng date of claim invention to include system with automated healthcare services evaluation of Mosier/Laughlin the generation of x12-270/271 messages taught by Flam since the claimed invention is merely a combination of the old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Pourfallah teaches
test (‘828; Abstract: by disclosure, Pourfallah describes obtaining a cost estimate of the healthcare service for the healthcare provider; verifying the healthcare payment information related to healthcare service performed at the healthcare provider) 
10) based upon the cost of the medical test and the patient insurance benefit information, determine a portion of the cost owed by the patient (‘580; Para 0018: transmit response data to the requesting entity that includes one or more codes that define whether the request was granted and any associated data, such as an authorized cost. In one exemplary embodiment, insurance services providers 106A through 106N can provide data for use by medical services providers, patients or other suitable parties in a standard format, such as an explanation of benefits data message having a predetermined format), (‘828; Para 0041: Pourfallah describes upon the user receiving medical service at a healthcare provider, the patient will receive a medical bill insurance amount (i.e. benefits) and patient’s co-pay amount (i.e. portion of amount required to pay frm the patient) as illustrated in Para 0044:)
11) based upon the patient contact information and while the patient is at the first medical practice, generate and send, via one of the communication interfaces to a third electronic device accessible by the patient, a cost notification message with a link wherein a selection of the link causes information about the medical test and the determination of the portion of the cost owed by the patient to be output to the third electronic device, wherein the third electronic device is a mobile device, and wherein the selection of the link causes information parsed from the HL7 ORM message and the 828; Para 0041: patient receives an electronic bill at his mobile device via email, text message and through mobile wallet that recommend an account for the payment at the patient’s location at the healthcare provider as illustrated in Para 0039. Figs. 1A, B, and C further illustrate displaying the cost, co-pay information om mobile devicn linked to the bill generated from healthcare provider interface, Para 0080: the user 302 may submit a request 305 for registration with the H-INC, e.g., via an email, a text message, a telephonic phone call to customer service, and/or the like. The H-INC may then provide a H-INC mobile component 306 to the user. For example, the H-INC may provide an indication, a link, etc. for downloading a mobile payment application to the user's mobile device, via which the user may register one or more multi-purpose accounts with the H-INC and ; Para 0087: the healthcare provider 310 may send the remaining balance of the medical bill to the H-INC for user payment processing. In another implementation, the user 302 may received a medical bill, e.g., at a mobile device, etc., in real-time at checkout, and enter the amount due 314 into his mobile device for H-INC. process healthcare claims and payments in real-time.)
12) send, via one or more of the communication interfaces, to a fourth electronic device associated with the first medical testing service, an order message including information about the order of the medical test (‘828; Para 0167).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filng date of claim invention to include system with automated healthcare services evaluation of Mosier/Laughlin/ the generation of x12-270/271 messages taught 

With respect to claim 21, the combined art teaches the method of claim 20, Mosier discloses wherein the HL7 ORM message includes medical test information associated with a plurality of medical tests and wherein the one or more processors is configured to determine the costs associated with each of the plurality of medical tests and determine the portion of the costs owed by the patient for each of the plurality of medical tests (‘580; Para 001:)one or more of available service and tests). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on reference of Pourfallah applied in the prior rejection of record for any teaching or matter specifically challenged in the argument’ 
In the Remark filed , the Applicant argued that Mosier does not disclose generating or sending “a cost notification message with a link wherein a selection of the link causes information about the medical test and the determination of the portion of the cost owed by the patient to be output to the third electronic device, wherein the third electronic device is a mobile device, and wherein the selection of the link causes information parsed from the HL7 ORM message and the xl2-271 message to be displayed in a display of the mobile device, and further causes the display of a link to a payment interface in the same display of the mobile device. 
In response to the Applicant’s argument, the Examiner gives broadest reasonable interpretation of the recited claims. In fact, Pourfallah discloses the user 302 may submit a request 305 for registration with the H-INC, e.g., via an email, a text message, a telephonic phone call to customer service, and/or the like. The H-INC may then provide a H-INC mobile component 306 to the user. For example, the H-INC may provide an indication, a link, etc. for downloading a mobile payment application to the user's mobile device, via which the user may register one or more multi-purpose accounts with the H-INC  (‘828; Para 0080) . Pourfallah discloses the healthcare provider 310 may send the remaining balance of the medical bill to the H-INC for user payment processing. In another implementation, the user 302 may received a medical bill, e.g., at a mobile device, etc., in real-time at checkout, and enter the amount due 314 into his mobile device for H-INC. process healthcare claims and payments in real-time (‘828; Para 0087). 
Flam further discloses an ANSI 271 transaction set can be used to communicate information about or changes to eligibility, coverage or benefits from information sources (e.g., insurers, sponsors, payors) to information receivers (e.g., physicians, hospitals, repair facilities, third party administrators, governmental agencies). This information includes but is not limited to benefit status, explanation of benefits, coverages, dependent coverage level, effective dates, amounts for co-insurance, co-pays, deductibles, exclusions and limitations (‘760; Para 0030.).
Given broadest reasonable interpretation of the recited claims, it is submitted that generating or sending “a cost notification message with a link wherein a selection of the link causes information about the medical test and the determination of the portion 
Therefore, the Examiner maintain rejection of all claims.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686